DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Cook on 5/26/2021.

The application has been amended as follows: 

(Currently Amended) A system for commissioning an electrical device to a group of electrical devices comprising:
	a first electrical device comprising a first sensor device, wherein the first sensor device is configured to measure a first parameter used in operating the first electrical device;
	a trigger device, remotely located from the first electrical device and controlled by a user, wherein the trigger device emits alight signal detectable by the sensor device while pointed at the sensor device for a minimum amount of time, wherein the signal detected by the sensor device causes the first electrical device to send a first identification directly to a gateway remotely located from the trigger device;
wherein the gateway is communicably coupled to the first electrical device, wherein the gateway receives the first identification from the first electrical device, and wherein , wherein the first group comprises a plurality of electrical devices; and
a user device, communicably coupled to and remotely located from the gateway, capable of displaying the first group to a user via a user interface, wherein a user modifies one or more parameters or devices associated with the first group via the user interface modifies one or more parameters or devices associated with the first group

 (Previously Presented) The system of Claim 1, wherein the gateway assigns the first electrical device to a second group based on a selection by the user on the user device. 
(Currently Amended) The system of Claim 1, further comprising:
a second electrical device comprising a second sensor device, wherein the second sensor device is configured to measure a second parameter used in operating the second electrical device, and wherein the trigger device emits alight signal detectable by the second sensor device that causes the second electrical device to send a second identification to the gateway, 
wherein the gateway receives the second identification from the second electrical device, wherein the gateway assigns the second electrical device to the first group based on the second identification of the second sensor device. 
(Currently Amended) The System of Claim 1, wherein once the user modifies one or more parameters or devices associated with the first group
. 
5.  	(Currently Amended) The system of Claim 1, wherein thelight signal detectable by the sensor device is not detectable by the gateway.  
(Canceled)
(Previously Presented) The system of Claim 1, wherein the trigger device is integrated with the user device. 
(Original) The system of Claim 1, wherein the trigger device comprises a laser. 
(Currently Amended) The system of Claim 8, wherein the user continuously points the laser at the first sensor device for the minimum amount of time. 
(Original) The system of Claim 1, wherein the first electrical device is added to the first group during commissioning of the first electrical device, wherein the first electrical device and other electrical devices assigned to the first group share a set of commissioning parameters. 
(Canceled)
(Original) The system of Claim 1, wherein the first electrical device comprises a light fixture. 
(Previously Presented) The system of Claim 1, further comprising:
at least one second electrical device communicably coupled to the gateway, wherein the gateway assigns the at least one second electrical device to the first group based on the first identification of the first electrical device. 
(Canceled)
(Currently Amended) The system of Claim 1, wherein the first electrical device is among a plurality of first electrical devices comprising a plurality of sensor devices, each sensor device associated with one of the plurality of first electrical devices, within a communication range of the trigger device, wherein the plurality of sensor deviceslight and wherein upon the plurality of sensor devices detecting the light first electrical devices send a plurality of first identifications of the plurality of first electrical devices to the gateway. 
 first electrical devices to the first group based on the plurality of first identifications of the plurality of first electrical devices. 
(Previously Presented) The system of Claim 1, wherein the one or more operating parameters are assigned to the first group by the gateway. 
(Original) The system of Claim 1, wherein the first group is defined by a room. 
(Currently Amended) The system of Claim 1, wherein the first sensor device of the first electrical device, at a subsequent time, detects thelight signal created by the trigger device, wherein the first electrical device, upon the first sensor device detecting thelight signal, sends the first identification of the first electrical device, wherein the gateway receives the first identification and assigns the first electrical device to a second group. 
(Canceled)


Allowable Subject Matter
Claim 1-5, 7-10, 12-13, 15-19 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art either alone or in combination fails to teach the claimed limitations as amended on 4/5/2021. Specifically, the claims are allowed based on, “the trigger device emits a light signal detectable by the sensor device, wherein the signal detected by the sensor device causes the first electrical device to send a first identification directly to a gateway remotely located from the trigger device” and “the first electrical device to a first group based on the first identification, wherein the first group comprises a plurality of electrical devices” in addition to a “user device” that modifies one or more parameters or devices associated with the first group via the user interface” in combination with the other claim limitations.
Examiner cites Scagnol et al. (“Scagnol”) (US 20150245182 A1) as previously cited where ¶0030-31 things 103-107, 115 in network comprise electrical devices with sensor such as thermostat, door entry pad, lightbulb, sensors etc receiving a signal from gateway / user device that causes the devices to report identification information for grouping by the gateway, see ¶0041-45. Scagnol fails to teach “gateway remotely located from the trigger device” and “user device” that “modifies one or more parameters or devices associated with the first group via the user interface” in combination with the other claim limitations” in combination with the other limitations of the claim.
Examiner further cites Patkar US 20160098923 A1 wherein a controller sends a light beam to a home device such as a sensor, the home device reports identification information to the gateway as in Figure 9 which then reports this to the controller 102 i.e. a user device. Also, Baker et al. (US 20170041886 A1) teaches Figure 1, ¶0080-91 a device 118 discovering beacons emitted by lighting devices and displaying these on a screen for a user and inputting commands to modify the parameters. These references fail to teach both “the trigger device emits a light signal detectable by the sensor device while pointed at the sensor device for a minimum amount of time, wherein the signal detected by the sensor device causes the first electrical device to send a first identification directly to a gateway remotely located from the trigger device” and “wherein the gateway is communicably coupled to the first electrical device, wherein the gateway receives the first identification from the first electrical device, and wherein the gateway assigns the first electrical device to a first group based on the first identification, wherein the first group comprises a plurality of electrical devices” in addition to the user device remote from a gateway “wherein a user modifies one or more parameters or devices associated with the first group via the user interface” in combination with the other limitations of the claimed invention. The user device in Baker is not remote from a gateway and the routing of the beacon first passes through network device 118 thus the configuration is different from the claimed invention and there is no teaching of a “light signal” as claimed. Finally, Van De Sluis et al. (US 8698607 B2) teaches Figure 1 and claim 3, a form of identifying lighting fixtures using a controller but does not teach the same claim limitations in combination as cited above regarding the deficiencies in Baker et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Examiner, Art Unit 2478